 



Exhibit 10.71
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into by and between
Bernard Liautaud, having its principal residence address at [ADDRESS]
(“Executive”), on the one hand, and Business Objects Americas, having its
registered office at 3030 Orchard Parkway, Sans Jose, CA 95134, United-States
(“the Company”), on the other.

  1.   Employment of Executive.

     The Company agrees to employ Executive to render services on the terms set
forth herein. Executive hereby accepts such employment on the terms and
conditions of this Agreement.

  2.   Job Title and Responsibilities.

     Executive will be employed as the Chief Strategy Officer (“CSO”). As CSO,
the Executive will report directly to board (“Board”) of the parent company
(“Parent Company”) of the Company. Executive agree to perform the duties set
forth herein as well as any other reasonable duties determined by the Board. The
parties’ initial expectations regarding the primary duties of this position are
as follows: (i) assisting with the strategic planning process of Business
Objects entities (“Business Objects”), including participating in the Business
Objects corporate strategy board and participating in shaping the direction of
Business Objects, both from an organic development and from a transactional
point of view, (ii) acting as a Company spokesperson in major internal events,
such as: kick-off meetings, quota clubs, employee communication meetings, in
Americas, Asia and Oceania, (iii) acting as a Company spokesperson in major
external events, such as: industry conferences, press meetings, financial
conferences, customer events (such as international user conferences) and
serving on the customer advisory board, in Americas, Asia and Oceania;
(iv) assisting in key customer and partnership situations (at the request of
field operations), in Americas, Asia and Oceania; (v) participating in the
Business Objects strategy offsite meetings; and (vi) helping define the Business
Objects product strategy, reviewing new Business Objects technology directions,
and serving on the product strategy board.

  3.   Standard of Performance.

     Executive agrees that he will at all times faithfully and industriously and
to the best of his ability, experience and talents perform all of the duties
that may be required of and from him pursuant to the terms of this Agreement.
Such duties shall be primarily performed in San Jose, California and at such
other places as the interests, needs, business and opportunities shall require
or render advisable.

1



--------------------------------------------------------------------------------



 



  4.   Exclusive Service.

     Executive shall devote all of his business energies and abilities and all
of his productive time to the performance of his duties under this Agreement
(reasonable absences during holidays and for sickness and vacations excepted),
and shall not, without the prior written consent of the Board, render to others
any service of any kind (whether or not for compensation) that, in the sole
opinion of the Board, would materially interfere with the performance of his
duties under this Agreement. The foregoing provision does not apply to any other
employment and/or office Executive could have with the Parent Company and/or
Company affiliates.

  5.   Term.

     This Agreement shall be effective from September 11, 2005 until its
termination in accordance with sections 10 and 11 of this Agreement.

  6.   Salary and Bonus.

                              (a) From September 11, 2005 through December 31,
2005, Executive will be paid on prorata temporis basis, a 2005 annual base
salary of $162,500. The 2005 annual target bonus is equal to $162,500. Said
bonus will be paid on prorate temporis basis and will vary from 0% to 180% of
the target, according to quarterly consolidated Parent Company performance,
input from the Board or its compensation committee (the “Compensation
Committee”), and the achievement of semi-annual individual objectives.
                              (b) Starting January 1, 2006, Executive salary
will be $128,750 per year and Executive target bonus will be $128,750 per year.
Executive paid bonus will vary from 0% to 180% of the $128,750 target, according
to consolidated Parent Company performance, input from the Parent Company’s
board of directors or the Compensation Committee and the achievement of
semi-annual individual objectives.
                              (c) The Compensation Committee retains final
discretion to determine the ultimate variable compensation payout earned by
Executive.
                              (d) The specific variable bonus measures are
reviewed and are subject to change on an annual basis by the Compensation
Committee. Any bonus amounts determined by the Compensation Committee will be
paid in accordance with the foregoing within ninety (90) days after the end of
the fiscal year.
                              (e) the amounts mentioned in sections (6)(a) and
(6)(b) paid by the Company represent 25% of the Executive global compensation
paid by Business Objects.

2



--------------------------------------------------------------------------------



 



  7.   Benefit Package.

     Executive will also be entitled to the following benefits during the term
of this Agreement:
                              (a) Health insurance, including dental and
prescription benefits, for the Executive and the Executive Family;
                              (b) All other coverages and benefits as may be
customary such as eligibility to participate in the Company’s 401(k) plan,
executive deferred compensation plan, and so forth.

  8.   Other Benefits.

     Executive will also be entitled and shall be reimbursed for his use of:
(i) a corporate credit card; (ii) a corporate phone card; and (iii) a
Company-paid cellular phone and blackberry.

  9.   Reimbursement of Expenses

     The Company shall pay to or reimburse Executive for those travel,
promotional and similar expenditures incurred by Executive which are reasonably
necessary for the proper discharge of Executive’s duties under this Agreement
and for which Executive submits appropriate receipts and indicates the amount,
date, location and business character in a timely manner.

  10.   Termination

                              (a) Termination by the Company With Cause. The
Company may terminate Executive’s employment at any time, without notice, for
Cause (as defined in section 10(e)(3) below). The Company shall pay Executive
his salary prorated through the date of termination, at the rate in effect at
the time notice of termination is given, together with any earned bonus as well
as any unused vacation accrued or earned through the date of termination. The
Company shall have no further obligations to pay any bonus, compensation or any
other benefits to Executive under this Agreement or any other agreement, and all
unvested options will terminate.

3



--------------------------------------------------------------------------------



 



                              (b) Non-Compete Executive acknowledges that the
nature of the business of Business Objects is such that if Executive was to
become employed by, or substantially involved in, the business of a Business
Objects Competitor (as defined in section 10(e)(5) below) during the two
(2) years following the termination of Executive employment with the Company, it
would be very difficult for Executive not to rely on or use Business Objects
trade secrets and confidential information. Thus, to avoid the inevitable
disclosure of the Business Objects trade secrets and confidential information,
Executive agrees and acknowledges that his right to receive or retain the
severance payments set forth in sections 10(c)(1) and 10(d)(1) (to the extent
Executive is otherwise entitled to such payments) shall be conditioned upon
Executive not directly or indirectly engaging in (whether as an employee,
consultant, agent, proprietor, principal, partner, stockholder, corporate
officer, director or otherwise), nor having any ownership interested in or
participating in the financing, operation, management or control of any
Competitor. Notwithstanding the foregoing, Executive may, without violating this
section 10(b), own, as a passive investment, shares of capital stock of any
Competitor, being a publicly-held corporation, where the number of shares of
such Competitor’s capital stock that are owned by Executive represent less than
three percent (3%) of the total number of shares of such Competitor’s capital
stock outstanding. Executive agrees not to challenge the effectiveness or
enforceability of section 10(b), either directly or indirectly, in his
individual capacity or through any subsequent employer or other third party.
Similarly, the Company agrees not to challenge the effectiveness or
enforceability of section 10(b) as a means of avoiding payment of any severance
benefits.
                              (c) Termination by the Company Without Cause and
by Executive as a Result of His Resignation for Good Reason. In the event
Executive either voluntarily terminate his employment for Good Reason (as
defined in section 10(e)(2) below) or are involuntarily terminated without Cause
(as defined in section 10(e)(3) below), prior to a Change of Control (as defined
in section 11(e)(1) below) or on or after the date that is 12 months following a
Change of Control, then, subject to Executive executing and not revoking a
release of claims in forms satisfactory to the Company or its successor(s) and
Executive complying with the terms and conditions of the section 10(b),
Executive shall be entitled to receive the following severance payments and
benefits:
     (1) two (2) years’ continuation of Executive base salary and target bonus
(with respect to Executive target bonus, assuming a payout equal to 100% of base
salary), paid in accordance with the Company normal payroll practices and
subject to withholding taxes and/or any other deduction required by law;
Notwithstanding the above, if Executive subsequently breaches his obligations
set forth in paragraph 10(b), the Company will, without prejudice to any other
remedies available to it, be entitled to recover from Executive the sum paid to
him under this paragraph; as a compensation of Executive Non-Compete Agreement
acceptance;
     (2) If Executive elects to continue the medical coverage he had as of the
date of his termination, the Company will

4



--------------------------------------------------------------------------------



 



reimburse the cost of such coverage for eighteen (18) months following the date
of termination (or, if earlier, until Executive ceases to be eligible for such
medical coverage); Notwithstanding the above, if Executive subsequently breaches
his obligations set forth in paragraph 10(b), the Company will, without
prejudice to any other remedies available to it, immediately cease to provide
the medical cover and the Company will be entitled to recover from Executive the
sum equivalent to the cost incurred by the Company in having provided the
medical cover from the date of termination, as a compensation of Executive
Non-Compete Agreement acceptance;
     (3) Accelerated vesting as of the date of Executive termination as to the
number of shares subject to his unvested and outstanding options that were
granted to Executive prior to the commencement of his employment as CSO to the
same extent as such options would have vested had Executive remained an employee
of the Company for two (2) additional years (based on their normal vesting
schedules); and
     (4) Accelerated vesting as of the date of Executive termination as to the
number of shares subject to his unvested and outstanding Options, Restricted
Stock Units and other equity awards granted to Executive by the Company or from
the Sub-Plan (as defined in section 10(e)(5) below) that were granted to
Executive on or after the commencement of his employment as CSO to the same
extent as such Options, Restricted Stock Units and other equity awards would
have vested had Executive remained an employee of the Company for one (1)
additional year (based on their normal vesting schedules) and had all
performance and conditions attached to such Options, Restricted Stock Units and
other equity awards been fully achieved.
In the event that Executive breaches any of the restrictions in section 10(b),
the provisions of the paragraphs 10(c)(3) and 10(c)(4) will become immediately
null and void; and Executive shall reimburse to the Company the salary, bonus
and medical insurance cover that the Company has paid or provided to Executive
as severance compensation, according to paragraphs 10(c)(1) and 10(c)(2), since
the termination date, together with any tax and social charges (both employer’s
and employee’s) that have been incurred by the Company in respect of such
salary, bonus and medical insurance.
                              (d) Termination due to a Parent Company Change of
Control. In the event there is a Change of Control (as defined in section 11
(e)(1) below) during Executive employment and, within twelve (12) months
thereafter, Executive either voluntarily terminate his employment for Good
Reason (as defined in section 11 (e)(2) below) or are involuntarily terminated
without Cause (as defined in section 11 (e)(3) below), then, subject to
Executive

5



--------------------------------------------------------------------------------



 



executing and not revoking a release of claims in forms satisfactory to the
Company or its successor(s) and Executive complying with the terms and
conditions of the section 10(b), Executive shall be entitled to receive the
following severance payments and benefits:
     (1) Two (2) years’ continuation of Executive base salary and target bonus
(with respect to your target bonus, assuming a payout equal to 100% of base
salary), paid in accordance with Company normal payroll practices and subject to
withholding taxes and/or any other deduction required by law; Notwithstanding
the above, if Executive subsequently breaches his obligations set forth in
paragraph 10(b), the Company will, without prejudice to any other remedies
available to it, be entitled to recover from Executive the sum paid to him under
this paragraph; as a compensation of Executive Non-Compete Agreement acceptance;
     (2) If executive elect to continue the medical coverage he had as of the
date of his termination, the Company will reimburse the cost of such coverage
for eighteen (18) months following the date of termination (or, if earlier,
until Executive ceases to be eligible for such medical coverage);
Notwithstanding the above, if Executive subsequently breaches his obligations
set forth in paragraph 10(b), the Company will, without prejudice to any other
remedies available to it, immediately cease to provide the medical cover and the
Company will be entitled to recover from Executive the sum equivalent to the
cost incurred by the Company in having provided the medical cover from the date
of termination, as a compensation of Executive Non-Compete Agreement acceptance;
and
     (3) Accelerated vesting as of the date of Executive termination of 100% of
his then-unvested and outstanding Options, Restricted Stock Grants and other
equity awards granted to Executive by the Company or from the Sub-Plan (as
defined in section 10(e)(5) below); being considered that all performance and
conditions attached to such Options, Restricted Stock Units and other equity
awards had been fully achieved.
In the event that Executive breaches any of the restrictions in section 10(b),
the provisions of the paragraph 10(d)(3) will become immediately null and void;
and Executive shall reimburse to the Company the salary, bonus and medical
insurance cover that the Company has paid or provided to Executive as severance
compensation, according to paragraphs 10(d)(1) and 10(d)(2), since the
termination date, together with any tax and social charges (both employer’s and
employee’s) that have been incurred by the Company in respect of such salary,
bonus and medical insurance.

6



--------------------------------------------------------------------------------



 



                              (e) Definitions
     (1) For purposes of the foregoing, a “Change in Control” has the same
defined meaning as in the Parent Company 2001 Stock Incentive Plan.
     (2) For purposes of the foregoing, “Good Reason” means the occurrence of
any of the following (without Executive consent and with such occurrence failing
to be cured within thirty (30) days following receipt of written notice by the
Board from Executive specifying the purported grounds for such Good Reason):

  —   Any reduction in the aggregate level of Executive base salary and annual
target bonus; provided, however, that this shall only constitute grounds for
Good Reason within 12 months following a Change of Control.     —   Any material
reduction in Executive duties or responsibilities and/or change of title as CSO
and as chairman of the Parent Company;     —   A requirement that Executive
relocates to a location more than fifty (50) miles from his then current office
location;     —   A change in reporting structure such that Executive no longer
report to the Board in his capacity as CSO and chairman of the Parent Company;  
  —   the termination without cause by the Parent Company of the office as
chairman of the Parent Company held by Executive according to conditions set by
the Board;     —   termination for good reason by the Executive of his office as
chairman of the Parent Company according to conditions set by the Board;     —  
the termination without cause by a Company affiliate of the employment as CSO of
Company affiliate held by Executive according to the terms and conditions of the
employment agreement between the Company affiliate and the Executive; or     —  
termination for good reason by the Executive of his employment as CSO of Company
affiliate according to the terms and conditions of the employment agreement
between the Company affiliate and the Executive.

     (3) For purposes of the foregoing, “Cause” means that, in the reasonable
determination of the Board, Executive has:

  —   committed an act that materially injures the business of the Company,
Parent Company and/or its affiliated entities;

7



--------------------------------------------------------------------------------



 



  —   willfully refused or failed to follow lawful and reasonable directions of
the Board;     —   willfully or habitually neglected his duties to the Company,
Parent Company and/or its affiliated entities; or     —   been convicted of a
felony involving moral turpitude that is likely to inflict or has inflicted
material injury on the business of the Company, Parent Company and/or its
affiliated entities.

     (4) For the purpose of the foregoing, “Competitor” means each of Cognos,
SAS, Microstrategy, Hyperion, Actuate, Informatica and their respective
subsidiaries and affiliates.
     (5) For the purpose of the foregoing, “Sub-Plan” means 2001 Stock Incentive
Sub-Plan to the Parent Company 2001 Stock Incentive Plan.
                              (f) Post-Termination Employment/Office With
Another Company Compensation received by Executive in connection with any
post-termination employment or office with another company shall not be deemed
to reduce the amount of any severance payment provided for under this Agreement.
                              (g) Tax provisions Notwithstanding anything to the
contrary in this Agreement, any cash severance payments to be made to Executive
by the Company under this letter will not be paid during the six-month period
following your termination of employment unless the Company determines, in its
good faith judgment, that paying such amounts at the time or times indicated
above would not cause Executive to incur an additional tax under Section 409A of
the U.S. Internal Revenue Code (in which case such amounts shall be paid at the
time or times indicated above). If the payment of any amounts are delayed as a
result of the previous sentence, such payments shall become payable in a lump
sum payment on the date six (6) months and one (1) day following the date of
Executive termination.

  11.   Death or Disability.

     Notwithstanding anything else set forth in this Agreement, to the extent
consistent with federal and state law, Executive’s employment, salary, and
accrual of commissions shall terminate on his death or disability. “Disability”
means any health condition, physical or mental, or other cause beyond
Executive’s control, that prevents him from performing his duties, even after
reasonable accommodation is made by the Company, for a period of six
(6) consecutive months within any one (1)-year period. In the event of
termination due to death or Disability, the Company shall pay Executive (or his
legal representative) his salary prorated through the date of termination, at
the rate in effect at the time of termination, together with any benefits,
including, without limitation, prorated bonus, stock and vacation, accrued
through the date of termination. Executive shall also be entitled to receive:
(i) an amount equal to one (1)-year’s salary (at the

8



--------------------------------------------------------------------------------



 



rate in effect at the time of termination); and (ii) an amount equal to the
Executive’s full bonus for that year. To be eligible for this payment, Executive
(or his legal representative) must execute a Release. The Company and its
affiliates shall have no further obligations to Executive (or his legal
representative) under this Agreement.

  12.   Return of Company Property.

     Within five days after the Termination Date, Executive shall return to the
Company all products, books, records, forms, specifications, formulae, data
processes, designs, papers and writings relating to the business of the Company
including without limitation proprietary or licensed computer programs, customer
lists and customer data, and/or copies or duplicates thereof in Executive’s
possession or under Executive’s control. Executive shall not retain any copies
or duplicates of such property and all licenses granted to him by the Company to
use computer programs or software shall be revoked on the Termination Date.

  13.   Duty Of Loyalty.

     During the term of this Agreement, Executive shall not, without the prior
written consent of the Company, directly or indirectly render services of a
business, professional, or commercial nature to any person or firm, whether for
compensation or otherwise, or engage in any activity directly or indirectly
competitive with or adverse to the business or welfare of Business Objects,
whether alone, as a partner, or as an officer, director, executive, consultant,
or holder of more than three percent (3 %) of the capital stock of any other
corporation. Otherwise, Executive may make personal investments in any other
business so long as these investments do not require him to participate in the
operation of the companies in which he invests. The foregoing provision does not
apply to any other employment and/or office of director and officer Executive
could have with the Parent Company and/or Company affiliates.

  14.   Confidential Information.

                              (a) Trade Secrets of the Company. Executive,
during the term of this Agreement, will develop, have access to and become
acquainted with various trade secrets which are owned by the Company and/or its
affiliates and which are regularly used in the operation of the businesses of
such entities. Executive shall not disclose such trade secrets, directly or
indirectly, or use them in any way, either during the term of this Agreement or
at any time thereafter, except as required in the course of his employment by
the Company. All files, contracts, manuals, reports, letters, forms, documents,
notes, notebooks, lists, records, documents, customer lists, vendor lists,
purchase information, designs, computer programs and similar items and
information, relating to the businesses of such entities, whether prepared by
Executive or otherwise and whether now existing or prepared at a future time,
coming into his possession shall remain the exclusive property of such entities,
and shall not be removed for purposes other than work-related from the premises
where the work of the Company is conducted, except with the prior written
authorization by the Company.

9



--------------------------------------------------------------------------------



 



                              (b) Confidential Data of Customers of the Company.
Executive, in the course of his duties, will have access to and become
acquainted with financial, accounting, statistical and personal data of
customers of the Company and of its affiliates. All such data is confidential
and shall not be disclosed, directly or indirectly, or used by Executive in any
way, either during the term of this Agreement (except as required in the course
of employment by the Company) or at any time thereafter.
                              (c) Confidentiality Program. Executive shall take
such steps and shall adopt and/or implement such policies and programs as may be
necessary to protect and to cause all subordinate Executives of the Company to
protect the trade secrets and other confidential information of the Company, its
affiliates and customers.
                              (d) Continuing Effect. The provisions of this
Section 16 shall remain in effect after the Termination Date.

  15.   No Solicitation.

     Executive agrees that he will not, during his employment with the Company,
and for two (2) year thereafter, encourage or solicit any other Executive of the
Company to terminate his or her employment for any reason, nor will he assist
others to do so.

  16.   Intellectual Properties.

                              (a) Subject to section 16(b) below, all ownership,
copyright, patent, trade secrecy, and other rights in all works, programs,
fixes, routines, inventions, ideas, designs, manuals, improvements, discoveries,
processes, customer lists or other properties (the “Intellectual Properties”)
made or conceived by Executive during the term of his employment by the Company
shall be the right and property solely of the Company, whether developed
independently by Executive or jointly with others, and whether or not developed
or conceived during regular working hours or at the Company’s facilities, and
whether or not the Company uses, registers, or markets the same.
                              (b) In accordance with California law, this
Agreement (other than section 16(c) below) does not apply to, and Executive has
no obligation to assign to the Company, any invention that Executive develops
entirely on his own time without using the Company’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:
(1) relate at the time of conception or reduction to practice of the invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or (2) result from any work performed by Executive
for the Company.
                              (c) If and to the extent that Executive makes use,
in the course of his employment, of any items or Intellectual Properties
previously developed by Executive or developed by Executive outside the scope of
this Agreement, Executive hereby grants the Company a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide license (with right to

10



--------------------------------------------------------------------------------



 



sublicense), to make, use, sell, copy, distribute, modify, and otherwise to
practice and exploit any and all such items and Intellectual Properties.
                              (d) Executive will assist the Company as requested
during and after the term of his employment to further evidence and perfect, and
to enforce, the Company’s rights in and ownership of the Intellectual Properties
covered hereby, including without limitation, the execution of additional
instruments of conveyance and assisting the Company with applications for
patents or copyright or other registrations, which will be made at the Company’s
expense. If such assistance is subsequent to the termination of employment, the
Company will pay reasonable direct expenses in connection with such assistance.

  17.   Compliance With Other Agreements.

     Executive represents and warrants to the Company that the execution,
delivery and performance of this Agreement will not conflict with or result in
the violation or breach of any term or provision of any order, judgment,
injunction, contract, agreement, commitment or other arrangement to which
Executive is a party or by which he is bound, including without limitation any
agreement restricting the sale of products similar to the Company’s products in
any geographic location or otherwise. Executive acknowledges that the Company is
relying on his representation and warranty in entering into this Agreement, and
agrees to indemnify the Company from and against all claims, demands, causes of
action, damages, costs or expenses (including attorneys’ fees) arising from any
breach thereof.

  18.   Injunctive Relief.

     Executive acknowledges that the services to be rendered under this
Agreement and the items described in Sections 15, 16 and 17 are of a special,
unique and extraordinary character, that it would be difficult or impossible to
replace such services or to compensate the Company in money damages for a breach
of this Agreement. Accordingly, Executive agrees and consents that if he
violates any of the provisions of this Agreement, the Company, in addition to
any other rights and remedies available under this Agreement or otherwise, shall
be entitled to temporary and permanent injunctive relief, without the necessity
of proving actual damages and without the necessity of posting any bond or other
undertaking in connection therewith.

  19.   Vacation.

     Executive will accrue vacation at the rate of 3 weeks per calendar year
with a maximum accrual amount of 108 hours. Executive shall be paid in full for
any accrued but unused vacation pay upon his termination in accordance with
California laws.

  20.   Arbitration

11



--------------------------------------------------------------------------------



 



     The parties agree to submit to a mutually agreeable arbitrator from
JAMS/ENDISPUTE in San Francisco any dispute arising between them concerning the
applicability, interpretation or enforcement of this Agreement, and that the
decision of the arbitrator shall be final and binding upon them, their heirs,
assignees and representatives.

  21.   Attorneys’ Fees.

     The prevailing party in any suit or other proceeding brought to enforce,
interpret or apply any provisions of this Agreement, shall be entitled to
recover all costs and expenses of the proceeding and investigation (not limited
to court costs), including all attorneys’ fees.

  22.   Counsel.

     The parties acknowledge and represent that, prior to the execution of this
Agreement, they have had an opportunity to consult with their respective counsel
concerning the terms and conditions set forth herein. Additionally, Executive
represents that he has received independent legal advice concerning the
taxability of any consideration received under this Agreement. Executive has not
relied upon any advice from the Company and/or its attorneys with respect to the
taxability of any consideration received under this Agreement. Executive further
acknowledges that the Company has not made any representations to him with
respect to tax issues.

  23.   Non Delegable Duties.

     This is a contract for Executive’s personal services. The duties of
Executive under this Agreement are personal and may not be delegated or
transferred in any manner whatsoever, and shall not be subject to involuntary
alienation, assignment or transfer by Executive during his life.

  24.   Entire Agreement.

     This Agreement is the only agreement and understanding between the parties
pertaining to the subject matter of this Agreement, and supersedes all prior
agreements, summaries of agreements, descriptions of compensation packages,
discussions, negotiations, understandings, representations or warranties,
whether verbal or written, between the parties pertaining to such subject
matter.

  25.   Governing Law.

     The validity, construction and performance of this Agreement shall be
governed by the laws, without regard to the laws as to choice or conflict of
laws, of the State of California.

12



--------------------------------------------------------------------------------



 



  26.   Severability.

     The invalidity or unenforceability of an particular provision of this
Agreement shall not affect the other provisions, and this Agreement shall be
construed in all respects as if any invalid or unenforceable provision were
omitted.

  27.   Amendment, Renewal and Waiver.

     This Agreement may be amended, renewed, modified or supplemented only by a
writing executed by each of the parties. Either party may in writing waive any
provision of this Agreement to the extent such provision is for the benefit of
the waiving party. No waiver by either party of a breach of any provision of
this Agreement shall be construed as a waiver of any subsequent or different
breach, and no forbearance by a party to seek a remedy for noncompliance or
breach by the other party shall be construed as a waiver of any right or remedy
with respect to such noncompliance or breach.

  28.   Binding Effect.

     The provisions of this Agreement shall bind and inure to the benefit of the
parties and their respective successors and permitted assigns.

  29.   Notice.

     Any notices or communications required or permitted by this Agreement shall
be deemed sufficiently given if in writing and when delivered personally or 5
business days after deposit with the local postal service as registered or
certified mail, postage prepaid, and addressed as follows:
                              (a) If to the Company, to the principal office
thereof, marked “Attention: Senior Vice President Human Resources”; or
                              (b) If to Executive, to the most recent address
for Executive appearing in the Company’s records.

  30.   Headings.

     The Section and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date set forth below.

                 
Dated:
  March 13, 2006
 
      BUSINESS OBJECTS AMERICAS
/s/ Jonathan Schoonmaker
 
Jonathan Schoonmaker    
 
          Senior Vice President – Human    
 
          Resources    
 
               
Dated:
  March 7, 2006
 
      /s/ Bernard Liautaud
 
   
 
          BERNARD LIAUTAUD    

14